Exhibit 10.3

XENCOR, INC.

2013 EQUITY INCENTIVE PLAN

ADOPTED BY THE BOARD OF DIRECTORS: NOVEMBER 1, 2013

APPROVED BY THE STOCKHOLDERS:  NOVEMBER 5,  2013

IPO DATE:  DECEMBER 2, 2013

1.         GENERAL.

(a)        Successor to and Continuation of Prior Plan.  The Plan is intended as
the successor to and continuation of the Xencor, Inc. 2010 Equity Incentive
Plan, as amended (the “Prior Plan”).  From and after 12:01 a.m. Pacific time on
the IPO Date, no additional stock awards will be granted under the Prior
Plan.  All Awards granted on or after 12:01 a.m. Pacific Time on the IPO Date
will be granted under this Plan.  All stock awards granted under the Prior Plan
will remain subject to the terms of the Prior Plan.

(i)         Any shares thssat would otherwise remain available for future grants
under the Prior Plan as of 12:01 a.m. Pacific Time on the IPO Date (the “Prior
Plan’s Available Reserve”) will cease to be available under the Prior Plan at
such time.  Instead, that number of shares of Common Stock equal to the Prior
Plan’s Available Reserve will be added to the Share Reserve (as further
described in Section 3(a) below) and will be immediately available for grants
and issuance pursuant to Stock Awards hereunder, up to the maximum number set
forth in Section 3(a) below.

(ii)       In addition, from and after 12:01 a.m. Pacific time on the IPO Date,
 any shares subject, at such time, to outstanding stock awards granted under the
Prior Plan that (i) expire or terminate for any reason prior to exercise or
settlement; (ii) are forfeited because of the failure to meet a contingency or
condition required to vest such shares or otherwise return to the Company; or
(iii) are reacquired, withheld (or not issued) to satisfy a tax withholding
obligation in connection with an award or to satisfy the purchase price or
exercise price of a stock award (such shares the “Returning Shares”) will
immediately be added to the Share Reserve (as further described in Section 3(a)
below) as and when such shares become Returning Shares, up to the maximum number
set forth in Section 3(a) below.

(b)       Eligible Award Recipients.  Employees, Directors and Consultants are
eligible to receive Awards.

(c)        Available Awards.  The Plan provides for the grant of the following
Awards: (i) Incentive Stock Options, (ii) Nonstatutory Stock Options, (iii)
Stock Appreciation Rights (iv) Restricted Stock Awards, (v) Restricted Stock
Unit Awards, (vi) Performance Stock Awards, (vii) Performance Cash Awards, and
(viii) Other Stock Awards.

(d)       Purpose.  The Plan, through the grant of Awards, is intended to help
the Company secure and retain the services of eligible award recipients, provide
incentives for such persons to





1.

--------------------------------------------------------------------------------

 



exert maximum efforts for the success of the Company and any Affiliate, and
provide a means by which the eligible recipients may benefit from increases in
value of the Common Stock.

2.         ADMINISTRATION.

(a)        Administration by Board.  The Board will administer the Plan.  The
Board may delegate administration of the Plan to a Committee or Committees, as
provided in Section 2(c).

(b)       Powers of Board.  The Board will have the power, subject to, and
within the limitations of, the express provisions of the Plan:

(i)         To determine: (A) who will be granted Awards; (B) when and how each
Award will be granted; (C) what type of Award will be granted; (D) the
provisions of each Award (which need not be identical), including when a person
will be permitted to exercise or otherwise receive cash or Common Stock under
the Award; (E) the number of shares of Common Stock subject to, or the cash
value of, an Award; and (F) the Fair Market Value applicable to a Stock Award.

(ii)       To construe and interpret the Plan and Awards granted under it, and
to establish, amend and revoke rules and regulations for administration of the
Plan and Awards.  The Board, in the exercise of these powers, may correct any
defect, omission or inconsistency in the Plan or in any Award Agreement or in
the written terms of a Performance Cash Award, in a manner and to the extent it
will deem necessary or expedient to make the Plan or Award fully effective.

(iii)      To settle all controversies regarding the Plan and Awards granted
under it.

(iv)       To accelerate, in whole or in part, the time at which an Award may be
exercised or vest (or the time at which cash or shares of Common Stock may be
issued in settlement thereof).

(v)        To suspend or terminate the Plan at any time.  Except as otherwise
provided in the Plan or an Award Agreement, suspension or termination of the
Plan will not materially impair a Participant’s rights under the Participant’s
then-outstanding Award without the Participant’s written consent, except as
provided in subsection (viii) below.

(vi)       To amend the Plan in any respect the Board deems necessary or
advisable, including, without limitation, by adopting amendments relating to
Incentive Stock Options and certain nonqualified deferred compensation under
Section 409A of the Code and/or bringing the Plan or Awards granted under the
Plan into compliance with the requirements for Incentive Stock Options or
ensuring that they are exempt from, or compliant with, the requirements for
nonqualified deferred compensation under Section 409A of the Code, subject to
the limitations, if any, of applicable law.  If required by applicable law or
listing requirements, and except as provided in Section 9(a) relating to
Capitalization Adjustments, the Company will seek stockholder approval of any
amendment of the Plan that (A) materially increases the number of shares of
Common Stock available for issuance under the Plan, (B) materially expands the
class of individuals eligible to receive Awards under the Plan, (C) materially
increases the benefits accruing to Participants under the Plan, (D) materially
reduces the price at which shares of Common Stock may be issued or purchased
under the Plan, (E) materially extends the term of the





2.

--------------------------------------------------------------------------------

 



Plan, or (F) materially expands the types of Awards available for issuance under
the Plan. Except as otherwise provided in the Plan or an Award Agreement, no
amendment of the Plan will materially impair a  Participant’s rights under an
outstanding Award without the Participant’s written consent.

(vii)     To submit any amendment to the Plan for stockholder approval,
including, but not limited to, amendments to the Plan intended to satisfy the
requirements of (A) Section 162(m) of the Code regarding the exclusion of
performance-based compensation from the limit on corporate deductibility of
compensation paid to Covered Employees, (B) Section 422 of the Code regarding
“incentive stock options” or (C) Rule 16b-3.

(viii)    To approve forms of Award Agreements for use under the Plan and to
amend the terms of any one or more Awards, including, but not limited to,
amendments to provide terms more favorable to the Participant than previously
provided in the Award Agreement, subject to any specified limits in the Plan
that are not subject to Board discretion; provided, however, that a
Participant’s rights under any Award will not be impaired by any such amendment
unless (A) the Company requests the consent of the affected Participant, and (B)
such Participant consents in writing.  Notwithstanding the foregoing, (1) a
Participant’s rights will not be deemed to have been impaired by any such
amendment if the Board, in its sole discretion, determines that the amendment,
taken as a whole, does not materially impair the Participant’s rights, and (2)
subject to the limitations of applicable law, if any, the Board may amend the
terms of any one or more Awards without the affected Participant’s consent (A)
to maintain the qualified status of the Award as an Incentive Stock Option under
Section 422 of the Code; (B) to change the terms of an Incentive Stock Option,
if such change results in impairment of the Award solely because it impairs the
qualified status of the Award as an Incentive Stock Option under Section 422 of
the Code; (C) to clarify the manner of exemption from, or to bring the Award
into compliance with, Section 409A of the Code; or (D) to comply with other
applicable laws or listing requirements.

(ix)       Generally, to exercise such powers and to perform such acts as the
Board deems necessary or expedient to promote the best interests of the Company
and that are not in conflict with the provisions of the Plan or Awards.

(x)        To adopt such procedures and sub-plans as are necessary or
appropriate to permit participation in the Plan by Employees, Directors or
Consultants who are foreign nationals or employed outside the United States
(provided that Board approval will not be necessary for immaterial modifications
to the Plan or any Award Agreement that are required for compliance with the
laws of the relevant foreign jurisdiction).

(xi)       To effect, with the consent of any adversely affected Participant,
(A) the reduction of the exercise, purchase or strike price of any outstanding
Stock Award; (B) the cancellation of any outstanding Stock Award and the grant
in substitution therefor of a new (1) Option or SAR, (2)  Restricted Stock
Award, (3) Restricted Stock Unit Award, (4) Other Stock Award, (5) cash and/or
(6) other valuable consideration determined by the Board, in its sole
discretion, with any such substituted award (x) covering the same or a different
number of shares of Common Stock as the cancelled Stock Award and (y) granted
under the Plan or another equity or compensatory plan of the Company;  or (C)
any other action that is treated as a repricing under generally accepted
accounting principles.





3.

--------------------------------------------------------------------------------

 



(c)        Delegation to Committee.

(i)         General.  The Board may delegate some or all of the administration
of the Plan to a Committee or Committees.  If administration of the Plan is
delegated to a Committee, the Committee will have, in connection with the
administration of the Plan, the powers theretofore possessed by the Board that
have been delegated to the Committee, including the power to delegate to a
subcommittee of the Committee any of the administrative powers the Committee is
authorized to exercise (and references in this Plan to the Board will thereafter
be to the Committee or subcommittee, as applicable).  Any delegation of
administrative powers will be reflected in resolutions, not inconsistent with
the provisions of the Plan, adopted from time to time by the Board or Committee
(as applicable).  The Board may retain the authority to concurrently administer
the Plan with the Committee and may, at any time, revest in the Board some or
all of the powers previously delegated.

(ii)       Section 162(m) and Rule 16b-3 Compliance.  The Committee may consist
solely of two or more Outside Directors, in accordance with Section 162(m) of
the Code, or solely of two or more Non-Employee Directors, in accordance with
Rule 16b-3.

(d)       Delegation to an Officer.  The Board may delegate to one (1) or more
Officers the authority to do one or both of the following (i) designate
Employees who are not Officers to be recipients of Options and SARs (and, to the
extent permitted by applicable law, other Stock Awards) and, to the extent
permitted by applicable law, the terms of such Awards, and (ii) determine the
number of shares of Common Stock to be subject to such Stock Awards granted to
such Employees; provided, however,  that the Board resolutions regarding such
delegation will specify the total number of shares of Common Stock that may be
subject to the Stock Awards granted by such Officer and that such Officer may
not grant a Stock Award to himself or herself.  Any such Stock Awards will be
granted on the form of Stock Award Agreement most recently approved for use by
the Committee or the Board, unless otherwise provided in the resolutions
approving the delegation authority.  The Board may not delegate authority to an
Officer who is acting solely in the capacity of an Officer (and not also as a
Director) to determine the Fair Market Value pursuant to Section 13(w)(iii)
below.

(e)        Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith will not be subject to review by
any person and will be final, binding and conclusive on all persons.

3.         SHARES SUBJECT TO THE PLAN.

(a)        Share Reserve.  Subject to Section 9(a) relating to Capitalization
Adjustments, and the following sentence regarding the annual increase, the
aggregate number of shares of Common Stock that may be issued pursuant to Stock
Awards will not exceed 4,194,133 shares (the “Share Reserve”), which number is
the sum of (i) 1,509,677 new shares, plus (ii) the  number of shares subject to
the Prior Plan’s Available Reserve, plus (iii) the number of shares that are
Returning Shares, as such shares become available from time to time.

In addition, the Share Reserve will automatically increase on January 1st of
each year, for a period of not more than ten years from the date the Plan is
approved by the stockholders of the

 





4.

--------------------------------------------------------------------------------

 



Company, commencing on January 1st of the year following the year in which the
IPO Date occurs and ending on (and including) January 1, 2023, in an amount
equal to  4% of the total number of shares of Capital Stock outstanding on
December 31st of the preceding calendar year.  Notwithstanding the foregoing,
the Board may act prior to January 1st of a given year to provide that there
will be no January 1st increase in the Share Reserve for such year or that the
increase in the Share Reserve for such year will be a lesser number of shares of
Common Stock than would otherwise occur pursuant to the preceding sentence.  For
clarity, the Share Reserve in this Section 3(a) is a limitation on the number of
shares of Common Stock that may be issued pursuant to the Plan.  Accordingly,
this Section 3(a) does not limit the granting of Stock Awards except as provided
in Section 7(a).  Shares may be issued in connection with a merger or
acquisition as permitted by NASDAQ Listing Rule 5635(c) or, if applicable, NYSE
Listed Company Manual Section 303A.08, AMEX Company Guide Section 711 or other
applicable rule, and such issuance will not reduce the number of shares
available for issuance under the Plan.

(b)       Reversion of Shares to the Share Reserve.  If a Stock Award or any
portion thereof (i) expires or otherwise terminates without all of the shares
covered by such Stock Award having been issued or (ii) is settled in cash (i.e.,
the Participant receives cash rather than stock), such expiration, termination
or settlement will not reduce (or otherwise offset) the number of shares of
Common Stock that may be available for issuance under the Plan.  If any shares
of Common Stock issued pursuant to a Stock Award are forfeited back to or
repurchased by the Company because of the failure to meet a contingency or
condition required to vest such shares in the Participant, then the shares that
are forfeited or repurchased will revert to and again become available for
issuance under the Plan.  Any shares reacquired by the Company in satisfaction
of tax withholding obligations on a Stock Award or as consideration for the
exercise or purchase price of a Stock Award will again become available for
issuance under the Plan.

(c)        Incentive Stock Option Limit.  Subject to the provisions of Section
9(a) relating to Capitalization Adjustments, the aggregate maximum number of
shares of Common Stock that may be issued pursuant to the exercise of Incentive
Stock Options will be 8,388,266 shares of Common Stock.

(d)       Section 162(m) Limitations.  Subject to the provisions of Section 9(a)
relating to Capitalization Adjustments, at such time as the Company may be
subject to the applicable provisions of Section 162(m) of the Code, the
following limitations shall apply.

(i)         A maximum of 2,000,000 shares of Common Stock subject to Options,
SARs and Other Stock Awards whose value is determined by reference to an
increase over an exercise or strike price of at least 100% of the Fair Market
Value on the date the Stock Award is granted may be granted to any one
Participant during any one calendar year.  Notwithstanding the foregoing, if any
additional Options, SARs or Other Stock Awards whose value is determined by
reference to an increase over an exercise or strike price of at least 100% of
the Fair Market Value on the date the Stock Award are granted to any Participant
during any calendar year, compensation attributable to the exercise of such
additional Stock Awards will not satisfy the requirements to be considered
“qualified performance-based compensation” under Section 162(m) of the Code
unless such additional Stock Award is approved by the Company’s stockholders.





5.

--------------------------------------------------------------------------------

 



(ii)       A maximum of 2,000,000 shares of Common Stock subject to Performance
Stock Awards may be granted to any one Participant during any one calendar year
(whether the grant, vesting or exercise is contingent upon the attainment during
the Performance Period of the Performance Goals).

(iii)      A maximum of $3,000,000 may be granted as a Performance Cash Award to
any one Participant during any one calendar year.

(e)        Source of Shares.  The stock issuable under the Plan will be shares
of authorized but unissued or reacquired Common Stock, including shares
repurchased by the Company on the open market or otherwise.

4.         ELIGIBILITY.

(a)        Eligibility for Specific Stock Awards.  Incentive Stock Options may
be granted only to employees of the Company or a “parent corporation” or
“subsidiary corporation” thereof (as such terms are defined in Sections 424(e)
and 424(f) of the Code).  Stock Awards other than Incentive Stock Options may be
granted to Employees, Directors and Consultants; provided, however, that Stock
Awards may not be granted to Employees, Directors and Consultants who are
providing Continuous Service only to any “parent” of the Company, as such term
is defined in Rule 405 of the Securities Act, unless (i) the stock underlying
such Stock Awards is treated as “service recipient stock” under Section 409A of
the Code (for example, because the Stock Awards are granted pursuant to a
corporate transaction such as a spin off transaction), (ii) the Company, in
consultation with its legal counsel, has determined that such Stock Awards are
otherwise exempt from Section 409A of the Code, or (iii) the Company, in
consultation with its legal counsel, has determined that such Stock Awards
comply with the distribution requirements of Section 409A of the Code.

(b)       Ten Percent Stockholders.  A Ten Percent Stockholder will not be
granted an Incentive Stock Option unless the exercise price of such Option is at
least 110% of the Fair Market Value on the date of grant and the Option is not
exercisable after the expiration of five years from the date of grant.

5.         PROVISIONS RELATING TO OPTIONS AND STOCK APPRECIATION RIGHTS.

Each Option or SAR will be in such form and will contain such terms and
conditions as the Board deems appropriate.  All Options will be separately
designated Incentive Stock Options or Nonstatutory Stock Options at the time of
grant, and, if certificates are issued, a separate certificate or certificates
will be issued for shares of Common Stock purchased on exercise of each type of
Option.  If an Option is not specifically designated as an Incentive Stock
Option, or if an Option is designated as an Incentive Stock Option but some
portion or all of the Option fails to qualify as an Incentive Stock Option under
the applicable rules, then the Option (or portion thereof) will be a
Nonstatutory Stock Option. The provisions of separate Options or SARs need not
be identical; provided, however, that each Award Agreement will conform to
(through incorporation of provisions hereof by reference in the applicable Award
Agreement or otherwise) the substance of each of the following provisions:





6.

--------------------------------------------------------------------------------

 



(a)        Term.  Subject to the provisions of Section 4(b) regarding Ten
Percent Stockholders, no Option or SAR will be exercisable after the expiration
of ten years from the date of its grant or such shorter period specified in the
Award Agreement.

(b)       Exercise Price.  Subject to the provisions of Section 4(b) regarding
Ten Percent Stockholders, the exercise or strike price of each Option or SAR
will be not less than 100% of the Fair Market Value of the Common Stock subject
to the Option or SAR on the date the Award is granted.  Notwithstanding the
foregoing, an Option or SAR may be granted with an exercise or strike price
lower than 100% of the Fair Market Value of the Common Stock subject to the
Award if such Award is granted pursuant to an assumption of or substitution for
another option or stock appreciation right pursuant to a Corporate Transaction
and in a manner consistent with the provisions of Section 409A and, if
applicable, Section 424(a) of the Code.  Each SAR will be denominated in shares
of Common Stock equivalents.

(c)        Purchase Price for Options.  The purchase price of Common Stock
acquired pursuant to the exercise of an Option may be paid, to the extent
permitted by applicable law and as determined by the Board in its sole
discretion, by any combination of the methods of payment set forth below.  The
Board will have the authority to grant Options that do not permit all of the
following methods of payment (or otherwise restrict the ability to use certain
methods) and to grant Options that require the consent of the Company to use a
particular method of payment.  The permitted methods of payment are as follows:

(i)         by cash, check, bank draft or money order payable to the Company;

(ii)       pursuant to a program developed under Regulation T as promulgated by
the Federal Reserve Board that, prior to the issuance of the stock subject to
the Option, results in either the receipt of cash (or check) by the Company or
the receipt of irrevocable instructions to pay the aggregate exercise price to
the Company from the sales proceeds;

(iii)      by delivery to the Company (either by actual delivery or attestation)
of shares of Common Stock;

(iv)       if an Option is a Nonstatutory Stock Option, by a “net exercise”
arrangement pursuant to which the Company will reduce the number of shares of
Common Stock issuable upon exercise by the largest whole number of shares with a
Fair Market Value that does not exceed the aggregate exercise price; provided,
however, that the Company will accept a cash or other payment from the
Participant to the extent of any remaining balance of the aggregate exercise
price not satisfied by such reduction in the number of whole shares to be
issued.  Shares of Common Stock will no longer be subject to an Option and will
not be exercisable thereafter to the extent that (A) shares issuable upon
exercise are used to pay the exercise price pursuant to the “net exercise,” (B)
shares are delivered to the Participant as a result of such exercise, and (C)
shares are withheld to satisfy tax withholding obligations; or

(v)        in any other form of legal consideration that may be acceptable to
the Board and specified in the applicable Award Agreement.

(d)       Exercise and Payment of a SAR.  To exercise any outstanding SAR, the
Participant must provide written notice of exercise to the Company in compliance
with the





7.

--------------------------------------------------------------------------------

 



provisions of the Stock Appreciation Right Agreement evidencing such SAR.  The
appreciation distribution payable on the exercise of a SAR will be not greater
than an amount equal to the excess of (A) the aggregate Fair Market Value (on
the date of the exercise of the SAR) of a number of shares of Common Stock equal
to the number of Common Stock equivalents in which the Participant is vested
under such SAR, and with respect to which the Participant is exercising the SAR
on such date, over (B) the aggregate strike price of the number of Common Stock
equivalents with respect to which the Participant is exercising the SAR on such
date.  The appreciation distribution may be paid in Common Stock, in cash, in
any combination of the two or in any other form of consideration, as determined
by the Board and contained in the Award Agreement evidencing such SAR.

(e)        Transferability of Options and SARs.  The Board may, in its sole
discretion, impose such limitations on the transferability of Options and SARs
as the Board will determine.  In the absence of such a determination by the
Board to the contrary, the following restrictions on the transferability of
Options and SARs will apply:

(i)         Restrictions on Transfer.  An Option or SAR will not be transferable
except by will or by the laws of descent and distribution (or pursuant to
subsections (ii) and (iii) below), and will be exercisable during the lifetime
of the Participant only by the Participant.  The Board may permit transfer of
the Option or SAR in a manner that is not prohibited by applicable tax and
securities laws.  Except as explicitly provided in the Plan, neither an Option
nor a SAR may be transferred for consideration.

(ii)       Domestic Relations Orders.  Subject to the approval of the Board or a
duly authorized Officer, an Option or SAR may be transferred pursuant to the
terms of a domestic relations order,  official marital settlement agreement or
other divorce or separation instrument as permitted by Treasury Regulations
Section 1.421-1(b)(2).  If an Option is an Incentive Stock Option, such Option
may be deemed to be a Nonstatutory Stock Option as a result of such transfer.

(iii)      Beneficiary Designation.  Subject to the approval of the Board or a
duly authorized Officer, a Participant may, by delivering written notice to the
Company, in a form approved by the Company (or the designated broker), designate
a third party who, on the death of the Participant, will thereafter be entitled
to exercise the Option or SAR and receive the Common Stock or other
consideration resulting from such exercise.  In the absence of such a
designation, upon the death of the Participant, the executor or administrator of
the Participant’s estate will be entitled to exercise the Option or SAR and
receive the Common Stock or other consideration resulting from such exercise.
However, the Company may prohibit designation of a beneficiary at any time,
including due to any conclusion by the Company that such designation would be
inconsistent with the provisions of applicable laws.

(f)        Vesting Generally.  The total number of shares of Common Stock
subject to an Option or SAR may vest and become exercisable in periodic
installments that may or may not be equal.  The Option or SAR may be subject to
such other terms and conditions on the time or times when it may or may not be
exercised (which may be based on the satisfaction of Performance Goals or other
criteria) as the Board may deem appropriate.  The vesting provisions of
individual Options or SARs may vary.  The provisions of this Section 5(f) are
subject to any Option or SAR





8.

--------------------------------------------------------------------------------

 



provisions governing the minimum number of shares of Common Stock as to which an
Option or SAR may be exercised.

(g)        Termination of Continuous Service.  Except as otherwise provided in
the applicable Award Agreement or other agreement between the Participant and
the Company, if a Participant’s Continuous Service terminates (other than for
Cause and other than upon the Participant’s death or Disability), the
Participant may exercise his or her Option or SAR (to the extent that the
Participant was entitled to exercise such Award as of the date of termination of
Continuous Service) within the period of time ending on the earlier of (i) the
date three months following the termination of the Participant’s Continuous
Service (or such longer or shorter period specified in the applicable Award
Agreement), and (ii) the expiration of the term of the Option or SAR as set
forth in the Award Agreement.  If, after termination of Continuous Service, the
Participant does not exercise his or her Option or SAR (as applicable) within
the applicable time frame, the Option or SAR will terminate.

(h)       Extension of Termination Date.  If the exercise of an Option or SAR
following the termination of the Participant’s Continuous Service (other than
for Cause and other than upon the Participant’s death or Disability) would be
prohibited at any time solely because the issuance of shares of Common Stock
would violate the registration requirements under the Securities Act, then the
Option or SAR will terminate on the earlier of (i) the expiration of a total
period of time (that need not be consecutive) equal to the applicable post
termination exercise period after the termination of the Participant’s
Continuous Service during which the exercise of the Option or SAR would not be
in violation of such registration requirements, and (ii) the expiration of the
term of the Option or SAR as set forth in the applicable Award Agreement.  In
addition, unless otherwise provided in a Participant’s Award Agreement, if the
sale of any Common Stock received on exercise of an Option or SAR following the
termination of the Participant’s Continuous Service (other than for Cause) would
violate the Company’s insider trading policy, then the Option or SAR will
terminate on the earlier of (i) the expiration of a period of months (that need
not be consecutive) equal to the applicable post-termination exercise period
after the termination of the Participant’s Continuous Service during which the
sale of the Common Stock received upon exercise of the Option or SAR would not
be in violation of the Company’s insider trading policy, or (ii) the expiration
of the term of the Option or SAR as set forth in the applicable Award Agreement.

(i)         Disability of Participant.  Except as otherwise provided in the
applicable Award Agreement or other agreement between the Participant and the
Company, if a Participant’s Continuous Service terminates as a result of the
Participant’s Disability, the Participant may exercise his or her Option or SAR
(to the extent that the Participant was entitled to exercise such Option or SAR
as of the date of termination of Continuous Service), but only within such
period of time ending on the earlier of (i) the date 12 months following such
termination of Continuous Service (or such longer or shorter period specified in
the Award Agreement), and (ii) the expiration of the term of the Option or SAR
as set forth in the Award Agreement.  If, after termination of Continuous
Service, the Participant does not exercise his or her Option or SAR within the
applicable time frame, the Option or SAR (as applicable) will terminate.

(j)        Death of Participant.  Except as otherwise provided in the applicable
Award Agreement or other agreement between the Participant and the Company, if
(i) a Participant’s





9.

--------------------------------------------------------------------------------

 



Continuous Service terminates as a result of the Participant’s death, or (ii)
the Participant dies within the period (if any) specified in the Award Agreement
for exercisability after the termination of the Participant’s Continuous Service
for a reason other than death, then the Option or SAR may be exercised (to the
extent the Participant was entitled to exercise such Option or SAR as of the
date of death) by the Participant’s estate, by a person who acquired the right
to exercise the Option or SAR by bequest or inheritance or by a person
designated to exercise the Option or SAR upon the Participant’s death, but only
within the period ending on the earlier of (i) the date 18 months following the
date of death (or such longer or shorter period specified in the Award
Agreement), and (ii) the expiration of the term of such Option or SAR as set
forth in the Award Agreement.  If, after the Participant’s death, the Option or
SAR is not exercised within the applicable time frame, the Option or SAR (as
applicable) will terminate.

(k)       Termination for Cause.  Except as explicitly provided otherwise in a
Participant’s Award Agreement or other individual written agreement between the
Company or any Affiliate and the Participant, if a Participant’s Continuous
Service is terminated for Cause, the Option or SAR will terminate immediately
upon such Participant’s termination of Continuous Service, and the Participant
will be prohibited from exercising his or her Option or SAR from and after the
date of such termination of Continuous Service.

(l)         Non-Exempt Employees.  If an Option or SAR is granted to an Employee
who is a non-exempt employee for purposes of the Fair Labor Standards Act of
1938, as amended, the Option or SAR will not be first exercisable for any shares
of Common Stock until at least six months following the date of grant of the
Option or SAR (although the Award may vest prior to such date). Consistent with
the provisions of the Worker Economic Opportunity Act, (i) if such non-exempt
Employee dies or suffers a Disability, (ii) upon a Corporate Transaction in
which such Option or SAR is not assumed, continued, or substituted, (iii) upon a
Change in Control, or (iv) upon the Participant’s retirement (as such term may
be defined in the Participant’s Award Agreement in another agreement between the
Participant and the Company, or, if no such definition, in accordance with the
Company's then current employment policies and guidelines), the vested portion
of any Options and SARs may be exercised earlier than six months following the
date of grant.  The foregoing provision is intended to operate so that any
income derived by a non-exempt employee in connection with the exercise or
vesting of an Option or SAR will be exempt from his or her regular rate of
pay.  To the extent permitted and/or required for compliance with the Worker
Economic Opportunity Act to ensure that any income derived by a non-exempt
employee in connection with the exercise, vesting or issuance of any shares
under any other Stock Award will be exempt from the employee’s regular rate of
pay, the provisions of this Section 5(l) will apply to all Stock Awards and are
hereby incorporated by reference into such Stock Award Agreements.

6.         PROVISIONS OF STOCK AWARDS OTHER THAN OPTIONS AND SARS.

(a)        Restricted Stock Awards.  Each Restricted Stock Award Agreement will
be in such form and will contain such terms and conditions as the Board will
deem appropriate.  To the extent consistent with the Company’s bylaws, at the
Board’s election, shares of Common Stock may be (x) held in book entry form
subject to the Company’s instructions until any restrictions relating to the
Restricted Stock Award lapse; or (y) evidenced by a certificate, which
certificate will be held in such form and manner as determined by the
Board.  The terms and conditions of





10.

--------------------------------------------------------------------------------

 



Restricted Stock Award Agreements may change from time to time, and the terms
and conditions of separate Restricted Stock Award Agreements need not be
identical.  Each Restricted Stock Award Agreement will conform to (through
incorporation of the provisions hereof by reference in the agreement or
otherwise) the substance of each of the following provisions:

(i)         Consideration.  A Restricted Stock Award may be awarded in
consideration for (A) cash, check, bank draft or money order payable to the
Company, (B) past services to the Company or an Affiliate, or (C) any other form
of legal consideration that may be acceptable to the Board, in its sole
discretion, and permissible under applicable law.

(ii)       Vesting.  Shares of Common Stock awarded under the Restricted Stock
Award Agreement may be subject to forfeiture to the Company in accordance with a
vesting schedule to be determined by the Board.

(iii)      Termination of Participant’s Continuous Service.  If a Participant’s
Continuous Service terminates, the Company may receive through a forfeiture
condition or a repurchase right any or all of the shares of Common Stock held by
the Participant that have not vested as of the date of termination of Continuous
Service under the terms of the Restricted Stock Award Agreement.

(iv)       Transferability.  Rights to acquire shares of Common Stock under the
Restricted Stock Award Agreement will be transferable by the Participant only
upon such terms and conditions as are set forth in the Restricted Stock Award
Agreement, as the Board will determine in its sole discretion, so long as Common
Stock awarded under the Restricted Stock Award Agreement remains subject to the
terms of the Restricted Stock Award Agreement.

(v)        Dividends.  A Restricted Stock Award Agreement may provide that any
dividends paid on Restricted Stock will be subject to the same vesting and
forfeiture restrictions as apply to the shares subject to the Restricted Stock
Award to which they relate.

(b)       Restricted Stock Unit Awards.  Each Restricted Stock Unit Award
Agreement will be in such form and will contain such terms and conditions as the
Board will deem appropriate.  The terms and conditions of Restricted Stock Unit
Award Agreements may change from time to time, and the terms and conditions of
separate Restricted Stock Unit Award Agreements need not be identical.  Each
Restricted Stock Unit Award Agreement will conform to (through incorporation of
the provisions hereof by reference in the Agreement or otherwise) the substance
of each of the following provisions:

(i)         Consideration.  At the time of grant of a Restricted Stock Unit
Award, the Board will determine the consideration, if any, to be paid by the
Participant upon delivery of each share of Common Stock subject to the
Restricted Stock Unit Award.  The consideration to be paid (if any) by the
Participant for each share of Common Stock subject to a Restricted Stock Unit
Award may be paid in any form of legal consideration that may be acceptable to
the Board, in its sole discretion, and permissible under applicable law.

(ii)       Vesting.  At the time of the grant of a Restricted Stock Unit Award,
the Board may impose such restrictions on or conditions to the vesting of the
Restricted Stock Unit Award as it, in its sole discretion, deems appropriate.

 





11.

--------------------------------------------------------------------------------

 



(iii)      Payment.  A Restricted Stock Unit Award may be settled by the
delivery of shares of Common Stock, their cash equivalent, any combination
thereof or in any other form of consideration, as determined by the Board and
contained in the Restricted Stock Unit Award Agreement.

(iv)       Additional Restrictions.  At the time of the grant of a Restricted
Stock Unit Award, the Board, as it deems appropriate, may impose such
restrictions or conditions that delay the delivery of the shares of Common Stock
(or their cash equivalent) subject to a Restricted Stock Unit Award to a time
after the vesting of such Restricted Stock Unit Award.

(v)        Dividend Equivalents.  Dividend equivalents may be credited in
respect of shares of Common Stock covered by a Restricted Stock Unit Award, as
determined by the Board and contained in the Restricted Stock Unit Award
Agreement.  At the sole discretion of the Board, such dividend equivalents may
be converted into additional shares of Common Stock covered by the Restricted
Stock Unit Award in such manner as determined by the Board.  Any additional
shares covered by the Restricted Stock Unit Award credited by reason of such
dividend equivalents will be subject to all of the same terms and conditions of
the underlying Restricted Stock Unit Award Agreement to which they relate.

(vi)       Termination of Participant’s Continuous Service.  Except as otherwise
provided in the applicable Restricted Stock Unit Award Agreement, such portion
of the Restricted Stock Unit Award that has not vested will be forfeited upon
the Participant’s termination of Continuous Service.

(c)        Performance Awards.

(i)         Performance Stock Awards.  A Performance Stock Award is a Stock
Award (covering a number of shares not in excess of that set forth in Section
3(d) above) that is payable (including that may be granted, may vest or may be
exercised) contingent upon the attainment during a Performance Period of certain
Performance Goals.  A Performance Stock Award may, but need not, require the
Participant’s completion of a specified period of Continuous Service. The length
of any Performance Period, the Performance Goals to be achieved during the
Performance Period, and the measure of whether and to what degree such
Performance Goals have been attained will be conclusively determined by the
Committee (or, if not required for compliance with Section 162(m) of the Code,
the Board), in its sole discretion.  In addition, to the extent permitted by
applicable law and the applicable Award Agreement, the Board may determine that
cash may be used in payment of Performance Stock Awards.

(ii)       Performance Cash Awards.  A Performance Cash Award is a cash award
(for a dollar value not in excess of that set forth in Section 3(d) above) that
is payable contingent upon the attainment during a Performance Period of certain
Performance Goals.  A Performance Cash Award may also require the completion of
a specified period of Continuous Service.  At the time of grant of a Performance
Cash Award, the length of any Performance Period, the Performance Goals to be
achieved during the Performance Period, and the measure of whether and to what
degree such Performance Goals have been attained will be conclusively determined
by the Committee (or, if not required for compliance with Section 162(m) of the
Code, the Board), in its sole discretion.  The Board may specify the form of
payment of Performance Cash Awards, which





12.

--------------------------------------------------------------------------------

 



may be cash or other property, or may provide for a Participant to have the
option for his or her Performance Cash Award, or such portion thereof as the
Board may specify, to be paid in whole or in part in cash or other property.

(iii)      Board Discretion.  The Board retains the discretion to reduce or
eliminate the compensation or economic benefit due upon attainment of
Performance Goals and to define the manner of calculating the Performance
Criteria it selects to use for a Performance Period.  Partial achievement of the
specified criteria may result in the payment or vesting corresponding to the
degree of achievement as specified in the Stock Award Agreement or the written
terms of a Performance Cash Award.

(iv)       Section 162(m) Compliance.  Unless otherwise permitted in compliance
with the requirements of Section 162(m) of the Code with respect to an Award
intended to qualify as “performance-based compensation” thereunder, the
Committee will establish the Performance Goals applicable to, and the formula
for calculating the amount payable under, the Award no later than the earlier of
(a) the date 90 days after the commencement of the applicable Performance
Period, and (b) the date on which 25% of the Performance Period has elapsed, and
in any event at a time when the achievement of the applicable Performance Goals
remains substantially uncertain.  Prior to the payment of any compensation under
an Award intended to qualify as “performance-based compensation” under Section
162(m) of the Code, the Committee will certify the extent to which any
Performance Goals and any other material terms under such Award have been
satisfied (other than in cases where such Performance Goals relate solely to the
increase in the value of the Common Stock).  Notwithstanding satisfaction of, or
completion of any Performance Goals, the number of shares of Common Stock,
Options, cash or other benefits granted, issued, retainable and/or vested under
an Award on account of satisfaction of such Performance Goals may be reduced by
the Committee on the basis of such further considerations as the Committee, in
its sole discretion, will determine.

(d)       Other Stock Awards.  Other forms of Stock Awards valued in whole or in
part by reference to, or otherwise based on, Common Stock, including the
appreciation in value thereof (e.g., options or stock rights with an exercise
price or strike price less than 100% of the Fair Market Value of the Common
Stock at the time of grant) may be granted either alone or in addition to Stock
Awards provided for under Section 5 and the preceding provisions of this Section
6.  Subject to the provisions of the Plan, the Board will have sole and complete
authority to determine the persons to whom and the time or times at which such
Other Stock Awards will be granted, the number of shares of Common Stock (or the
cash equivalent thereof) to be granted pursuant to such Other Stock Awards and
all other terms and conditions of such Other Stock Awards.

7.         COVENANTS OF THE COMPANY.

(a)        Availability of Shares.  The Company will keep available at all times
the number of shares of Common Stock reasonably required to satisfy
then-outstanding Awards.

(b)       Securities Law Compliance.  The Company will seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Stock Awards and to issue and sell shares of Common
Stock upon exercise of the Stock Awards; provided, however, that this
undertaking will not require the Company to





13.

--------------------------------------------------------------------------------

 



register under the Securities Act the Plan, any Stock Award or any Common Stock
issued or issuable pursuant to any such Stock Award.  If, after reasonable
efforts and at a reasonable cost, the Company is unable to obtain from any such
regulatory commission or agency the authority that counsel for the Company deems
necessary for the lawful issuance and sale of Common Stock under the Plan, the
Company will be relieved from any liability for failure to issue and sell Common
Stock upon exercise of such Stock Awards unless and until such authority is
obtained. A Participant will not be eligible for the grant of an Award or the
subsequent issuance of cash or Common Stock pursuant to the Award if such grant
or issuance would be in violation of any applicable securities law.

(c)        No Obligation to Notify or Minimize Taxes.  The Company will have no
duty or obligation to any Participant to advise such holder as to the time or
manner of exercising such Stock Award.  Furthermore, the Company will have no
duty or obligation to warn or otherwise advise such holder of a pending
termination or expiration of an Award or a possible period in which the Award
may not be exercised.  The Company has no duty or obligation to minimize the tax
consequences of an Award to the holder of such Award.

8.         MISCELLANEOUS.

(a)        Use of Proceeds from Sales of Common Stock.  Proceeds from the sale
of shares of Common Stock pursuant to Awards will constitute general funds of
the Company.

(b)       Corporate Action Constituting Grant of Awards.  Corporate action
constituting a grant by the Company of an Award to any Participant will be
deemed completed as of the date of such corporate action, unless otherwise
determined by the Board, regardless of when the instrument, certificate, or
letter evidencing the Award is communicated to, or actually received or accepted
by, the Participant.  In the event that the corporate records (e.g., Board
consents, resolutions or minutes) documenting the corporate action constituting
the grant contain terms (e.g., exercise price, vesting schedule or number of
shares) that are inconsistent with those in the Award Agreement or related grant
documents as a result of a clerical error in the papering of the Award Agreement
or related grant documents, the corporate records will control and the
Participant will have no legally binding right to the incorrect term in the
Award Agreement or related grant documents.

(c)        Stockholder Rights.  No Participant will be deemed to be the holder
of, or to have any of the rights of a holder with respect to, any shares of
Common Stock subject to an Award unless and until (i) such Participant has
satisfied all requirements for exercise of, or the issuance of shares of Common
Stock under, the Award pursuant to its terms, and (ii) the issuance of the
Common Stock subject to such Award has been entered into the books and records
of the Company.

(d)       No Employment or Other Service Rights.  Nothing in the Plan, any Award
Agreement or any other instrument executed thereunder or in connection with any
Award granted pursuant thereto will confer upon any Participant any right to
continue to serve the Company or an Affiliate in the capacity in effect at the
time the Award was granted or will affect the right of the Company or an
Affiliate to terminate (i) the employment of an Employee with or without notice
and with or without cause, (ii) the service of a Consultant pursuant to the
terms of such





14.

--------------------------------------------------------------------------------

 



Consultant’s agreement with the Company or an Affiliate, or (iii) the service of
a Director pursuant to the bylaws of the Company or an Affiliate, and any
applicable provisions of the corporate law of the state in which the Company or
the Affiliate is incorporated, as the case may be.

(e)        Change in Time Commitment.  In the event a Participant’s regular
level of time commitment in the performance of his or her services for the
Company and any Affiliates is reduced (for example, and without limitation, if
the Participant is an Employee of the Company and the Employee has a change in
status from a full-time Employee to a part-time Employee or takes an extended
leave of absence) after the date of grant of any Award to the Participant, the
Board has the right in its sole discretion to (x) make a corresponding reduction
in the number of shares or cash amount subject to any portion of such Award that
is scheduled to vest or become payable after the date of such change in time
commitment, and (y) in lieu of or in combination with such a reduction, extend
the vesting or payment schedule applicable to such Award.  In the event of any
such reduction, the Participant will have no right with respect to any portion
of the Award that is so reduced or extended.

(f)        Incentive Stock Option Limitations.  To the extent that the aggregate
Fair Market Value (determined at the time of grant) of Common Stock with respect
to which Incentive Stock Options are exercisable for the first time by any
Optionholder during any calendar year (under all plans of the Company and any
Affiliates) exceeds $100,000 (or such other limit established in the Code) or
otherwise does not comply with the rules governing Incentive Stock Options, the
Options or portions thereof that exceed such limit (according to the order in
which they were granted) or otherwise do not comply with such rules will be
treated as Nonstatutory Stock Options, notwithstanding any contrary provision of
the applicable Option Agreement(s).

(g)        Investment Assurances.  The Company may require a Participant, as a
condition of exercising or acquiring Common Stock under any Award, (i) to give
written assurances satisfactory to the Company as to the Participant’s knowledge
and experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that such Participant is
capable of evaluating, alone or together with the purchaser representative, the
merits and risks of exercising the Award; and (ii) to give written assurances
satisfactory to the Company stating that the Participant is acquiring Common
Stock subject to the Award for the Participant’s own account and not with any
present intention of selling or otherwise distributing the Common Stock.  The
foregoing requirements, and any assurances given pursuant to such requirements,
will be inoperative if (A) the issuance of the shares upon the exercise or
acquisition of Common Stock under the Award has been registered under a then
currently effective registration statement under the Securities Act, or (B) as
to any particular requirement, a determination is made by counsel for the
Company that such requirement need not be met in the circumstances under the
then applicable securities laws.  The Company may, upon advice of counsel to the
Company, place legends on stock certificates issued under the Plan as such
counsel deems necessary or appropriate in order to comply with applicable
securities laws, including, but not limited to, legends restricting the transfer
of the Common Stock.

(h)       Withholding Obligations.  Unless prohibited by the terms of an Award
Agreement, the Company may, in its sole discretion, satisfy any federal, state
or local tax withholding obligation relating to an Award by any of the following
means or by a combination





15.

--------------------------------------------------------------------------------

 



of such means: (i) causing the Participant to tender a cash payment; (ii)
withholding shares of Common Stock from the shares of Common Stock issued or
otherwise issuable to the Participant in connection with the Award; provided,
however, that no shares of Common Stock are withheld with a value exceeding the
minimum amount of tax required to be withheld by law (or such lesser amount as
may be necessary to avoid classification of the Stock Award as a liability for
financial accounting purposes); (iii) withholding cash from an Award settled in
cash; (iv) withholding payment from any amounts otherwise payable to the
Participant; or (v) by such other method as may be set forth in the Award
Agreement.

(i)         Electronic Delivery.  Any reference herein to a “written” agreement
or document will include any agreement or document delivered electronically,
filed publicly at www.sec.gov (or any successor website thereto) or posted on
the Company’s intranet (or other shared electronic medium controlled by the
Company to which the Participant has access).

(j)        Deferrals.  To the extent permitted by applicable law, the Board, in
its sole discretion, may determine that the delivery of Common Stock or the
payment of cash, upon the exercise, vesting or settlement of all or a portion of
any Award may be deferred and may establish programs and procedures for deferral
elections to be made by Participants.  Deferrals by Participants will be made in
accordance with Section 409A of the Code.  Consistent with Section 409A of the
Code, the Board may provide for distributions while a Participant is still an
employee or otherwise providing services to the Company.  The Board is
authorized to make deferrals of Awards and determine when, and in what annual
percentages, Participants may receive payments, including lump sum payments,
following the Participant’s termination of Continuous Service, and implement
such other terms and conditions consistent with the provisions of the Plan and
in accordance with applicable law.

(k)       Compliance with Section 409A of the Code.  Unless otherwise expressly
provided for in an Award Agreement, the Plan and Award Agreements will be
interpreted to the greatest extent possible in a manner that makes the Plan and
the Awards granted hereunder exempt from Section 409A of the Code, and, to the
extent not so exempt, in compliance with Section 409A of the Code.  If the Board
determines that any Award granted hereunder is not exempt from and is therefore
subject to Section 409A of the Code, the Award Agreement evidencing such Award
will incorporate the terms and conditions necessary to avoid the consequences
specified in Section 409A(a)(1) of the Code, and to the extent an Award
Agreement is silent on terms necessary for compliance, such terms are hereby
incorporated by reference into the Award Agreement.  Notwithstanding anything to
the contrary in this Plan (and unless the Award Agreement specifically provides
otherwise), if the shares of Common Stock are publicly traded, and if a
Participant holding an Award that constitutes “deferred compensation” under
Section 409A of the Code is a “specified employee” for purposes of Section 409A
of the Code, no distribution or payment of any amount that is due because of a
“separation from service” (as defined in Section 409A of the Code without regard
to alternative definitions thereunder) will be issued or paid before the date
that is six months following the date of such Participant’s “separation from
service” (as defined in Section 409A of the Code without regard to alternative
definitions thereunder) or, if earlier, the date of the Participant’s death,
unless such distribution or payment can be made in a manner that complies with
Section 409A of the Code, and any amounts so deferred will be paid in a lump sum
on the day after such six month period elapses, with the balance paid thereafter
on the original schedule.





16.

--------------------------------------------------------------------------------

 



(l)         Clawback/Recovery.  All Awards granted under the Plan will be
subject to recoupment in accordance with any clawback policy that the Company is
required to adopt pursuant to the listing standards of any national securities
exchange or association on which the Company’s securities are listed or as is
otherwise required by the Dodd-Frank Wall Street Reform and Consumer Protection
Act or other applicable law.  In addition, the Board may impose such other
clawback, recovery or recoupment provisions in an Award Agreement as the Board
determines necessary or appropriate, including but not limited to a
reacquisition right in respect of previously acquired shares of Common Stock or
other cash or property upon the occurrence of an event constituting Cause.  No
recovery of compensation under such a clawback policy will be an event giving
rise to a right to resign for “good reason” or “constructive termination” (or
similar term) under any agreement with the Company.

9.         ADJUSTMENTS UPON CHANGES IN COMMON STOCK; OTHER CORPORATE EVENTS.

(a)        Capitalization Adjustments.  In the event of a Capitalization
Adjustment, the Board will appropriately and proportionately adjust: (i) the
class(es) and maximum number of securities subject to the Plan pursuant to
Section 3(a), (ii) the class(es) and maximum number of securities that may be
issued pursuant to the exercise of Incentive Stock Options pursuant to Section
3(c), (iii) the class(es) and maximum number of securities that may be awarded
to any person pursuant to Sections 3(d), and (iv) the class(es) and number of
securities and price per share of stock subject to outstanding Stock
Awards.  The Board will make such adjustments, and its determination will be
final, binding and conclusive.

(b)       Dissolution or Liquidation.  Except as otherwise provided in the Stock
Award Agreement, in the event of a dissolution or liquidation of the Company,
all outstanding Stock Awards (other than Stock Awards consisting of vested and
outstanding shares of Common Stock not subject to a forfeiture condition or the
Company’s right of repurchase) will terminate immediately prior to the
completion of such dissolution or liquidation, and the shares of Common Stock
subject to the Company’s repurchase rights or subject to a forfeiture condition
may be repurchased or reacquired by the Company notwithstanding the fact that
the holder of such Stock Award is providing Continuous Service; provided,
however, that the Board may, in its sole discretion, cause some or all Stock
Awards to become fully vested, exercisable and/or no longer subject to
repurchase or forfeiture (to the extent such Stock Awards have not previously
expired or terminated) before the dissolution or liquidation is completed but
contingent on its completion.

(c)        Corporate Transaction.  The following provisions will apply to Stock
Awards in the event of a Corporate Transaction unless otherwise provided in the
instrument evidencing the Stock Award or any other written agreement between the
Company or any Affiliate and the Participant or unless otherwise expressly
provided by the Board at the time of grant of a Stock Award.  In the event of a
Corporate Transaction, then, notwithstanding any other provision of the Plan,
the Board will take one or more of the following actions with respect to Stock
Awards, contingent upon the closing or completion of the Corporate Transaction:

(i)         arrange for the surviving corporation or acquiring corporation (or
the surviving or acquiring corporation’s parent company) to assume or continue
the Stock Award or to substitute a similar stock award for the Stock Award
(including, but not limited to, an award to





17.

--------------------------------------------------------------------------------

 



acquire the same consideration paid to the stockholders of the Company pursuant
to the Corporate Transaction);

(ii)       arrange for the assignment of any reacquisition or repurchase rights
held by the Company in respect of Common Stock issued pursuant to the Stock
Award to the surviving corporation or acquiring corporation (or the surviving or
acquiring corporation’s parent company);

(iii)      accelerate the vesting, in whole or in part, of the Stock Award (and,
if applicable, the time at which the Stock Award may be exercised) to a date
prior to the effective time of such Corporate Transaction as the Board
determines (or, if the Board does not determine such a date, to the date that is
five days prior to the effective date of the Corporate Transaction), with such
Stock Award terminating if not exercised (if applicable) at or prior to the
effective time of the Corporate Transaction;

(iv)       arrange for the lapse, in whole or in part, of any reacquisition or
repurchase rights held by the Company with respect to the Stock Award;

(v)        cancel or arrange for the cancellation of the Stock Award, to the
extent not vested or not exercised prior to the effective time of the Corporate
Transaction, in exchange for such cash consideration, if any, as the Board, in
its sole discretion, may consider appropriate; and

(vi)       make a payment, in such form as may be determined by the Board equal
to the excess, if any, of (A) the value of the property the Participant would
have received upon the exercise of the Stock Award immediately prior to the
effective time of the Corporate Transaction, over (B) any exercise price payable
by such holder in connection with such exercise.

The Board need not take the same action or actions with respect to all Stock
Awards or portions thereof or with respect to all Participants. The Board may
take different actions with respect to the vested and unvested portions of a
Stock Award.

(d)       Change in Control.  A Stock Award may be subject to additional
acceleration of vesting and exercisability upon or after a Change in Control as
may be provided in the Stock Award Agreement for such Stock Award or as may be
provided in any other written agreement between the Company or any Affiliate and
the Participant, but in the absence of such provision, no such acceleration will
occur.

10.       PLAN TERM; EARLIER TERMINATION OR SUSPENSION OF THE PLAN.

The Board may suspend or terminate the Plan at any time.  No Incentive Stock
Options may be granted after the tenth anniversary of the earlier of (i) the
date the Plan is adopted by the Board (the “Adoption Date”), or (ii) the date
the Plan is approved by the stockholders of the Company. No Awards may be
granted under the Plan while the Plan is suspended or after it is terminated.

11.       EXISTENCE OF THE PLAN; TIMING OF FIRST GRANT OR EXERCISE.

The Plan will come into existence on the Adoption Date; provided, however,  that
no Award may be granted prior to the IPO Date.  In addition, no Stock Award will
be exercised (or, in the





18.

--------------------------------------------------------------------------------

 



case of a Restricted Stock Award, Restricted Stock Unit Award, Performance Stock
Award, or Other Stock Award, no Stock Award will be granted) and no Performance
Cash Award will be settled unless and until the Plan has been approved by the
stockholders of the Company, which approval will be within 12 months after the
date the Plan is adopted by the Board.

12.       CHOICE OF LAW.

The law of the State of California will govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to that
state’s conflict of laws rules.

13.       DEFINITIONS.  As used in the Plan, the following definitions will
apply to the capitalized terms indicated below:

(a)        “Affiliate” means, at the time of determination, any “parent” or
“subsidiary” of the Company as such terms are defined in Rule 405 of the
Securities Act.  The Board will have the authority to determine the time or
times at which “parent” or “subsidiary” status is determined within the
foregoing definition.

(b)       “Award” means a Stock Award or a Performance Cash Award.

(c)        “Award Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of an Award.

(d)       “Board” means the Board of Directors of the Company.

(e)        “Capital Stock” means each and every class of common stock of the
Company, regardless of the number of votes per share.

(f)        “Capitalization Adjustment” means any change that is made in, or
other events that occur with respect to, the Common Stock subject to the Plan or
subject to any Stock Award after the Adoption Date without the receipt of
consideration by the Company through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, large nonrecurring cash dividend, stock split, reverse stock split,
liquidating dividend, combination of shares, exchange of shares, change in
corporate structure or any similar equity restructuring transaction, as that
term is used in Statement of Financial Accounting Standards Board Accounting
Standards Codification Topic 718 (or any successor thereto).  Notwithstanding
the foregoing, the conversion of any convertible securities of the Company will
not be treated as a Capitalization Adjustment.

(g)        “Cause” will have the meaning ascribed to such term in any written
agreement between the Participant and the Company defining such term and, in the
absence of such agreement, such term means, with respect to a Participant, the
occurrence of any of the following events:  (i) such Participant’s failure to
satisfactorily perform his or her duties to the Company; (ii) such Participant’s
commission of an act of misconduct or dishonesty that injures or is potentially
injurious to the business, reputation or business relationships of the Company;
(iii) such Participant’s conviction of, or pleading guilty or nolo contendere
to, a felony; (iv) such Participant’s commission of any act of fraud against the
Company or such Participant’s use or misappropriation for his or her personal
use or benefit of any funds or properties of the Company;





19.

--------------------------------------------------------------------------------

 



(v) such Participant’s refusal or failure to follow lawful directions of the
Company after written notice thereof; or (vi) such Participant’s engaging or in
any manner participating in any activity which is directly competitive with or
injurious or potentially injurious to the Company or which violates any material
provisions of such Participant’s Proprietary Information and Inventions
Agreement or similar agreement with the Company after written notice
thereof.  The determination that a termination is for Cause shall be made by the
Company, in its sole, good faith and exclusive judgment and discretion.  Any
determination by the Company that the Continuous Service of a Participant was
terminated with or without Cause for the purposes of outstanding Awards held by
such Participant shall have no effect upon any determination of the rights or
obligations of the Company or such Participant for any other purpose.

(h)       “Change in Control” means the occurrence, in a single transaction or
in a series of related transactions, of any one or more of the following events:

(i)         any Exchange Act Person becomes the Owner, directly or indirectly,
of securities of the Company representing more than 50% of the combined voting
power of the Company’s then outstanding securities other than by virtue of a
merger, consolidation or similar transaction.  Notwithstanding the foregoing, a
Change in Control will not be deemed to occur (A) on account of the acquisition
of securities of the Company directly from the Company, (B) on account of the
acquisition of securities of the Company by an investor, any affiliate thereof
or any other Exchange Act Person that acquires the Company’s securities in a
transaction or series of related transactions the primary purpose of which is to
obtain financing for the Company through the issuance of equity securities, (C)
on account of the acquisition of securities of the Company by any individual who
is, on the IPO Date, either an executive officer or a Director (either, an  “IPO
Investor”) and/or any entity in which an IPO Investor has a direct or indirect
interest (whether in the form of voting rights or participation in profits or
capital contributions) of more than 50% (collectively, the “IPO Entities”) or on
account of the IPO Entities continuing to hold shares that come to represent
more than 50% of the combined voting power of the Company’s then outstanding
securities as a result of the conversion of any class of the Company’s
securities into another class of the Company’s securities having a different
number of votes per share pursuant to the conversion provisions set forth in the
Company’s Amended and Restated Certificate of Incorporation;  or (D) solely
because the level of Ownership held by any Exchange Act Person (the “Subject
Person”) exceeds the designated percentage threshold of the outstanding voting
securities as a result of a repurchase or other acquisition of voting securities
by the Company reducing the number of shares outstanding, provided that if a
Change in Control would occur (but for the operation of this sentence) as a
result of the acquisition of voting securities by the Company, and after such
share acquisition, the Subject Person becomes the Owner of any additional voting
securities that, assuming the repurchase or other acquisition had not occurred,
increases the percentage of the then outstanding voting securities Owned by the
Subject Person over the designated percentage threshold, then a Change in
Control will be deemed to occur;

(ii)       there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than 50%
of the combined outstanding voting power of the surviving Entity in such merger,
consolidation or similar transaction or (B) more than 50% of the combined
outstanding voting





20.

--------------------------------------------------------------------------------

 



power of the parent of the surviving Entity in such merger, consolidation or
similar transaction, in each case in substantially the same proportions as their
Ownership of the outstanding voting securities of the Company immediately prior
to such transaction; provided, however, that a merger, consolidation or similar
transaction will not constitute a Change in Control under this prong of the
definition if the outstanding voting securities representing more than 50% of
the combined voting power of the surviving Entity or its parent are owned by the
IPO Entities;

(iii)      there is consummated a sale, lease, exclusive license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries, other than a sale, lease, license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries to an Entity, more than 50% of the combined voting
power of the voting securities of which are Owned by stockholders of the Company
in substantially the same proportions as their Ownership of the outstanding
voting securities of the Company immediately prior to such sale, lease, license
or other disposition;  provided, however, that a sale, lease, exclusive license
or other disposition of all or substantially all of the consolidated assets of
the Company and its Subsidiaries will not constitute a Change in Control under
this prong of the definition if the outstanding voting securities representing
more than 50% of the combined voting power of the acquiring Entity or its parent
are owned by the IPO Entities;  or

(iv)       the stockholders of the Company approve or the Board approves a plan
of complete dissolution or liquidation of the Company, or a complete dissolution
or liquidation of the Company will otherwise occur, except for a liquidation
into a parent corporation.

Notwithstanding the foregoing definition or any other provision of the Plan, the
term Change in Control will not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company and the definition of Change in Control (or any analogous term) in an
individual written agreement between the Company or any Affiliate and the
Participant will supersede the foregoing definition with respect to Awards
subject to such agreement; provided, however, that if no definition of Change in
Control or any analogous term is set forth in such an individual written
agreement, the foregoing definition will apply.

(i)         “Code” means the Internal Revenue Code of 1986, as amended,
including any applicable regulations and guidance thereunder.

(j)        “Committee” means a committee of one or more Directors to whom
authority has been delegated by the Board in accordance with Section 2(c).

(k)       “Common Stock” means, as of the IPO Date, the common stock of the
Company, having one vote per share.

(l)         “Company” means Xencor, Inc., a Delaware corporation.

(m)      “Consultant” means any person, including an advisor, who is (i) engaged
by the Company or an Affiliate to render consulting or advisory services and is
compensated for such services, or (ii) serving as a member of the board of
directors of an Affiliate and is compensated for such services.  However,
service solely as a Director, or payment of a fee for such service, will not
cause a Director to be considered a “Consultant” for purposes of the Plan. 
Notwithstanding the foregoing, a person is treated as a Consultant under this
Plan only if a Form S-8 Registration





21.

--------------------------------------------------------------------------------

 



Statement under the Securities Act is available to register either the offer or
the sale of the Company’s securities to such person.

(n)       “Continuous Service” means that the Participant’s service with the
Company or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated.  A change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Consultant or
Director or a change in the entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s service with the Company or an Affiliate, will not terminate a
Participant’s Continuous Service;  provided, however, that if the Entity for
which a Participant is rendering services ceases to qualify as an Affiliate, as
determined by the Board, in its sole discretion, such Participant’s Continuous
Service will be considered to have terminated on the date such Entity ceases to
qualify as an Affiliate.  To the extent permitted by law, the Board or the chief
executive officer of the Company, in that party’s sole discretion, may determine
whether Continuous Service will be considered interrupted in the case of (i) any
leave of absence approved by the Board or chief executive officer, including
sick leave, military leave or any other personal leave, or (ii) transfers
between the Company, an Affiliate, or their successors.  Notwithstanding the
foregoing, a leave of absence will be treated as Continuous Service for purposes
of vesting in an Award only to such extent as may be provided in the Company’s
leave of absence policy, in the written terms of any leave of absence agreement
or policy applicable to the Participant, or as otherwise required by law.

(o)        “Corporate Transaction” means the consummation, in a single
transaction or in a series of related transactions, of any one or more of the
following events:

(i)         a sale or other disposition of all or substantially all, as
determined by the Board, in its sole discretion, of the consolidated assets of
the Company and its Subsidiaries;

(ii)       a sale or other disposition of at least 90% of the outstanding
securities of the Company;

(iii)      a merger, consolidation or similar transaction following which the
Company is not the surviving corporation; or

(iv)       a merger, consolidation or similar transaction following which the
Company is the surviving corporation but the shares of Common Stock outstanding
immediately preceding the merger, consolidation or similar transaction are
converted or exchanged by virtue of the merger, consolidation or similar
transaction into other property, whether in the form of securities, cash or
otherwise.

(p)       “Covered Employee” will have the meaning provided in Section 162(m)(3)
of the Code.

(q)       “Director” means a member of the Board.

(r)        “Disability” means, with respect to a Participant, the inability of
such Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or that has lasted or can be expected to last for a continuous
period of not less than 12 months, as provided in Sections 22(e)(3) and





22.

--------------------------------------------------------------------------------

 



409A(a)(2)(c)(i) of the Code, and will be determined by the Board on the basis
of such medical evidence as the Board deems warranted under the circumstances.

(s)        “Employee” means any person employed by the Company or an
Affiliate.  However, service solely as a Director, or payment of a fee for such
services, will not cause a Director to be considered an “Employee” for purposes
of the Plan.

(t)        “Entity” means a corporation, partnership, limited liability company
or other entity.

(u)       “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

(v)        “Exchange Act Person” means any natural person, Entity or “group”
(within the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” will not include (i) the Company or any Subsidiary of the
Company, (ii) any employee benefit plan of the Company or any Subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Subsidiary of the Company, (iii) an
underwriter temporarily holding securities pursuant to a registered public
offering of such securities, (iv) an Entity Owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
Ownership of stock of the Company; or (v) any natural person, Entity or “group”
(within the meaning of Section 13(d) or 14(d) of the Exchange Act) that, as of
the IPO Date, is the Owner, directly or indirectly, of securities of the Company
representing more than 50% of the combined voting power of the Company’s then
outstanding securities.

(w)       “Fair Market Value” means, as of any date, the value of the Common
Stock determined as follows:

(i)         If the Common Stock is listed on any established stock exchange or
traded on any established market, the Fair Market Value of a share of Common
Stock will be, unless otherwise determined by the Board, the closing sales price
for such stock as quoted on such exchange or market (or the exchange or market
with the greatest volume of trading in the Common Stock) on the date of
determination, as reported in a source the Board deems reliable.

(ii)       Unless otherwise provided by the Board, if there is no closing sales
price for the Common Stock on the date of determination, then the Fair Market
Value will be the closing selling price on the last preceding date for which
such quotation exists.

(iii)      In the absence of such markets for the Common Stock, the Fair Market
Value will be determined by the Board in good faith and in a manner that
complies with Sections 409A and 422 of the Code.

(x)        “Incentive Stock Option” means an option granted pursuant to Section
5 of the Plan that is intended to be, and qualifies as, an “incentive stock
option” within the meaning of Section 422 of the Code.

(y)        “IPO Date”  means the date of the underwriting agreement between the
Company and the underwriter(s) managing the initial public offering of the
Common Stock, pursuant to which the Common Stock is priced for the initial
public offering.





23.

--------------------------------------------------------------------------------

 



(z)        “Non-Employee Director” means a Director who either (i) is not a
current employee or officer of the Company or an Affiliate, does not receive
compensation, either directly or indirectly, from the Company or an Affiliate
for services rendered as a consultant or in any capacity other than as a
Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction for
which disclosure would be required under Item 404(a) of Regulation S-K, and is
not engaged in a business relationship for which disclosure would be required
pursuant to Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.

(aa)      “Nonstatutory Stock Option” means any Option granted pursuant to
Section 5 of the Plan that does not qualify as an Incentive Stock Option.

(bb)     “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act.

(cc)      “Option” means an Incentive Stock Option or a Nonstatutory Stock
Option to purchase shares of Common Stock granted pursuant to the Plan.

(dd)     “Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an Option grant.  Each
Option Agreement will be subject to the terms and conditions of the Plan.

(ee)      “Optionholder” means a person to whom an Option is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Option.

(ff)       “Other Stock Award” means an award based in whole or in part by
reference to the Common Stock which is granted pursuant to the terms and
conditions of Section 6(d).

(gg)      “Other Stock Award Agreement”  means a written agreement between the
Company and a holder of an Other Stock Award evidencing the terms and conditions
of an Other Stock Award grant.  Each Other Stock Award Agreement will be subject
to the terms and conditions of the Plan.

(hh)     “Outside Director” means a Director who either (i) is not a current
employee of the Company or an “affiliated corporation” (within the meaning of
Treasury Regulations promulgated under Section 162(m) of the Code), is not a
former employee of the Company or an “affiliated corporation” who receives
compensation for prior services (other than benefits under a tax-qualified
retirement plan) during the taxable year, has not been an officer of the Company
or an “affiliated corporation,” and does not receive remuneration from the
Company or an “affiliated corporation,” either directly or indirectly, in any
capacity other than as a Director, or (ii) is otherwise considered an “outside
director” for purposes of Section 162(m) of the Code.

(ii)       “Own,” “Owned,” “Owner,” “Ownership”  means a person or Entity will
be deemed to “Own,” to have “Owned,” to be the “Owner” of, or to have acquired
“Ownership” of securities if such person or Entity, directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares voting power, which includes the power to vote or to direct the
voting, with respect to such securities.





24.

--------------------------------------------------------------------------------

 



(jj)       “Participant” means a person to whom an Award is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Stock
Award.

(kk)     “Performance Cash Award” means an award of cash granted pursuant to the
terms and conditions of Section 6(c)(ii).

(ll)       “Performance Criteria” means the one or more criteria that the Board
will select for purposes of establishing the Performance Goals for a Performance
Period.  The Performance Criteria that will be used to establish such
Performance Goals may be based on any one of, or combination of, the following
as determined by the Board: (i) earnings (including earnings per share and net
earnings); (ii) earnings before interest, taxes and depreciation; (iii) earnings
before interest, taxes, depreciation and amortization; (iv) earnings before
interest, taxes, depreciation, amortization and legal settlements; (v) earnings
before interest, taxes, depreciation, amortization, legal settlements and other
income (expense); (vi) earnings before interest, taxes, depreciation,
amortization, legal settlements, other income (expense) and stock-based
compensation; (vii) earnings before interest, taxes, depreciation, amortization,
legal settlements, other income (expense), stock-based compensation and changes
in deferred revenue; (viii) total stockholder return; (ix) return on equity or
average stockholder’s equity; (x) return on assets, investment, or capital
employed; (xi) stock price; (xii) margin (including gross margin); (xiii) income
(before or after taxes); (xiv) operating income; (xv) operating income after
taxes; (xvi) pre-tax profit; (xvii) operating cash flow; (xviii) sales or
revenue targets; (xix) increases in revenue or product revenue; (xx) expenses
and cost reduction goals; (xxi) improvement in or attainment of working capital
levels; (xxii) economic value added (or an equivalent metric); (xxiii) market
share; (xxiv) cash flow; (xxv) cash flow per share; (xxvi) share price
performance; (xxvii) debt reduction; (xxviii) implementation or completion of
projects or processes; (xxix) user satisfaction; (xxx) stockholders’ equity;
(xxxi) capital expenditures; (xxxii) debt levels; (xxxiii) operating profit or
net operating profit; (xxxiv) workforce diversity; (xxxv) growth of net income
or operating income; (xxxvi) billings; (xxxvii) bookings; (xxxviii) the number
of users, including but not limited to unique users; (xxxix) employee retention;
 (xl) initiation of phases of clinical trials and/or studies by specific dates;
(xli) patient enrollment rates; (xlii) budget management; (xliii) submission to,
or approval by, a regulatory body (including, but not limited to the U.S. Food
and Drug Administration) of an applicable filing or a product candidate; (xliv)
implementation or completion of projects or processes (including, without
limitation, clinical trial initiation, clinical trial enrollment, clinical trial
results, new and supplemental indications for existing products, regulatory
filing submissions, regulatory filing acceptances, regulatory or advisory
committee interactions, regulatory approvals, and product supply); (xlv)
regulatory milestones; (xlvi) progress of internal research or clinical
programs; (xlvii) progress of partnered programs; (xlviii) implementation or
completion of projects and processes; (xlix) partner satisfaction; (l) timely
completion of clinical trials; (li) submission of INDs and NDAs and other
regulatory achievements; (lii) research progress, including the development of
programs; (liii) strategic partnerships or transactions (including in-licensing
and out-licensing of intellectual property; and  (liv) and to the extent that an
Award is not intended to comply with Section 162(m) of the Code, other measures
of performance selected by the Board.

(mm)   “Performance Goals” means, for a Performance Period, the one or more
goals established by the Board for the Performance Period based upon the
Performance Criteria.  Performance Goals may be based on a Company-wide basis,
with respect to one or more business





25.

--------------------------------------------------------------------------------

 



units, divisions, Affiliates, or business segments, and in either absolute terms
or relative to the performance of one or more comparable companies or the
performance of one or more relevant indices.  Unless specified otherwise by the
Board (i) in the Award Agreement at the time the Award is granted or (ii) in
such other document setting forth the Performance Goals at the time the
Performance Goals are established, the Board will appropriately make adjustments
in the method of calculating the attainment of Performance Goals for a
Performance Period as follows: (1) to exclude restructuring and/or other
nonrecurring charges; (2) to exclude exchange rate effects; (3) to exclude the
effects of changes to generally accepted accounting principles; (4) to exclude
the effects of any statutory adjustments to corporate tax rates; (5) to exclude
the effects of any “extraordinary items” as determined under generally accepted
accounting principles; (6) to exclude the dilutive effects of acquisitions or
joint ventures; (7) to assume that any business divested by the Company achieved
performance objectives at targeted levels during the balance of a Performance
Period following such divestiture; (8) to exclude the effect of any change in
the outstanding shares of common stock of the Company by reason of any stock
dividend or split, stock repurchase, reorganization, recapitalization, merger,
consolidation, spin-off, combination or exchange of shares or other similar
corporate change, or any distributions to common stockholders other than regular
cash dividends; (9) to exclude the effects of stock based compensation and the
award of bonuses under the Company’s bonus plans; (10) to exclude costs incurred
in connection with potential acquisitions or divestitures that are required to
be expensed under generally accepted accounting principles; (11) to exclude the
goodwill and intangible asset impairment charges that are required to be
recorded under generally accepted accounting principles; (12) to exclude the
effect of any other unusual, non-recurring gain or loss or other extraordinary
item; and (13) to exclude the effects of the timing of acceptance for review
and/or approval of submissions to the Food and Drug Administration or any other
regulatory body.  In addition, the Board retains the discretion to reduce or
eliminate the compensation or economic benefit due upon attainment of
Performance Goals and to define the manner of calculating the Performance
Criteria it selects to use for such Performance Period. Partial achievement of
the specified criteria may result in the payment or vesting corresponding to the
degree of achievement as specified in the Stock Award Agreement or the written
terms of a Performance Cash Award.

(nn)     “Performance Period” means the period of time selected by the Board
over which the attainment of one or more Performance Goals will be measured for
the purpose of determining a Participant’s right to and the payment of a Stock
Award or a Performance Cash Award.  Performance Periods may be of varying and
overlapping duration, at the sole discretion of the Board.

(oo)      “Performance Stock Award” means a Stock Award granted under the terms
and conditions of Section 6(c)(i).

(pp)     “Plan” means this Xencor, Inc. 2013 Equity Incentive Plan.

(qq)     “Restricted Stock Award” means an award of shares of Common Stock which
is granted pursuant to the terms and conditions of Section 6(a).

(rr)      “Restricted Stock Award Agreement” means a written agreement between
the Company and a holder of a Restricted Stock Award evidencing the terms and
conditions of a





26.

--------------------------------------------------------------------------------

 



Restricted Stock Award grant.  Each Restricted Stock Award Agreement will be
subject to the terms and conditions of the Plan.

(ss)       “Restricted Stock Unit Award”  means a right to receive shares of
Common Stock which is granted pursuant to the terms and conditions of Section
6(b).

(tt)       “Restricted Stock Unit Award Agreement”  means a written agreement
between the Company and a holder of a Restricted Stock Unit Award evidencing the
terms and conditions of a Restricted Stock Unit Award grant.  Each Restricted
Stock Unit Award Agreement will be subject to the terms and conditions of the
Plan.

(uu)     “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.

(vv)      “Securities Act” means the Securities Act of 1933, as amended.

(ww)    “Stock Appreciation Right” or “SAR” means a right to receive the
appreciation on Common Stock that is granted pursuant to the terms and
conditions of Section 5.

(xx)      “Stock Appreciation Right Agreement” means a written agreement between
the Company and a holder of a Stock Appreciation Right evidencing the terms and
conditions of a Stock Appreciation Right grant.  Each Stock Appreciation Right
Agreement will be subject to the terms and conditions of the Plan.

(yy)      “Stock Award” means any right to receive Common Stock granted under
the Plan, including an Incentive Stock Option, a Nonstatutory Stock Option, a
Restricted Stock Award, a Restricted Stock Unit Award, a Stock Appreciation
Right, a Performance Stock Award or any Other Stock Award.

(zz)      “Stock Award Agreement” means a written agreement between the Company
and a Participant evidencing the terms and conditions of a Stock Award
grant.  Each Stock Award Agreement will be subject to the terms and conditions
of the Plan.

(aaa)    “Subsidiary” means, with respect to the Company, (i) any corporation of
which more than 50% of the outstanding capital stock having ordinary voting
power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, stock of any other class or classes of
such corporation will have or might have voting power by reason of the happening
of any contingency) is at the time, directly or indirectly, Owned by the
Company, and (ii) any partnership, limited liability company or other entity in
which the Company has a direct or indirect interest (whether in the form of
voting or participation in profits or capital contribution) of more than 50%.

(bbb)   “Ten Percent Stockholder” means a person who Owns (or is deemed to Own
pursuant to Section 424(d) of the Code) stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company or any
Affiliate.





27.

--------------------------------------------------------------------------------

 



XENCOR, INC.

 2013 EQUITY INCENTIVE PLAN

OPTION AGREEMENT

 (INCENTIVE STOCK OPTION OR NONSTATUTORY STOCK OPTION)

Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Option
Agreement, Xencor, Inc. (the “Company”) has granted you an option under its 2013
Equity Incentive Plan (the “Plan”) to purchase the number of shares of the
Company’s Common Stock indicated in your Grant Notice at the exercise price
indicated in your Grant Notice.  The option is granted to you effective as of
the date of grant set forth in the Grant Notice (the “Date of Grant”).  If there
is any conflict between the terms in this Option Agreement and the Plan, the
terms of the Plan will control. Capitalized terms not explicitly defined in this
Option Agreement or in the Grant Notice but defined in the Plan will have the
same definitions as in the Plan.

The details of your option, in addition to those set forth in the Grant Notice
and the Plan, are as follows:

1.         VESTING.  Subject to the provisions contained herein, your option
will vest as provided in your Grant Notice.  Vesting will cease upon the
termination of your Continuous Service.

2.         NUMBER OF SHARES AND EXERCISE PRICE.  The number of shares of Common
Stock subject to your option and your exercise price per share in your Grant
Notice will be adjusted for Capitalization Adjustments.

3.         EXERCISE RESTRICTION FOR NON-EXEMPT EMPLOYEES.  If you are an
Employee eligible for overtime compensation under the Fair Labor Standards Act
of 1938, as amended (that is, a “Non-Exempt Employee”), and except as otherwise
provided in the Plan, you may not exercise your option until you have completed
at least six (6) months of Continuous Service measured from the Date of Grant,
even if you have already been an employee for more than six (6) months.
Consistent with the provisions of the Worker Economic Opportunity Act, you may
exercise your option as to any vested portion prior to such six (6) month
anniversary in the case of (i) your death or disability, (ii) a Corporate
Transaction in which your option is not assumed, continued or substituted, (iii)
a Change in Control or (iv) your termination of Continuous Service on your
“retirement” (as defined in the Company’s benefit plans).

4.         EXERCISE PRIOR TO VESTING (“EARLY EXERCISE”).  If permitted in your
Grant Notice (i.e., the “Exercise Schedule” indicates “Early Exercise
Permitted”) and subject to the provisions of your option, you may elect at any
time that is both (i) during the period of your Continuous Service and (ii)
during the term of your option, to exercise all or part of your option,
including the unvested portion of your option; provided, however, that:

a.         a partial exercise of your option will be deemed to cover first
vested shares of Common Stock and then the earliest vesting installment of
unvested shares of Common Stock;





28.

--------------------------------------------------------------------------------

 



b.         any shares of Common Stock so purchased from installments that have
not vested as of the date of exercise will be subject to the purchase option in
favor of the Company as described in the Company’s form of Early Exercise Stock
Purchase Agreement;

c.          you will enter into the Company’s form of Early Exercise Stock
Purchase Agreement with a vesting schedule that will result in the same vesting
as if no early exercise had occurred; and

d.         if your option is an Incentive Stock Option, then, to the extent that
the aggregate Fair Market Value (determined at the Date of Grant) of the shares
of Common Stock with respect to which your option plus all other Incentive Stock
Options you hold are exercisable for the first time by you during any calendar
year (under all plans of the Company and its Affiliates) exceeds one hundred
thousand dollars ($100,000), your option(s) or portions thereof that exceed such
limit (according to the order in which they were granted) will be treated as
Nonstatutory Stock Options.

5.         METHOD OF PAYMENT.  You must pay the full amount of the exercise
price for the shares you wish to exercise.  You may pay the exercise price in
cash or by check, bank draft or money order payable to the Company or in any
other manner permitted by your Grant Notice, which may include one or more of
the following:

a.         Provided that at the time of exercise the Common Stock is publicly
traded, pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of Common Stock, results in
either the receipt of cash (or check) by the Company or the receipt of
irrevocable instructions to pay the aggregate exercise price to the Company from
the sales proceeds.  This manner of payment is also known as a “broker-assisted
exercise”, “same day sale”, or “sell to cover”.

b.         Provided that at the time of exercise the Common Stock is publicly
traded, by delivery to the Company (either by actual delivery or attestation) of
already-owned shares of Common Stock that are owned free and clear of any liens,
claims, encumbrances or security interests, and that are valued at Fair Market
Value on the date of exercise.  “Delivery” for these purposes, in the sole
discretion of the Company at the time you exercise your option, will include
delivery to the Company of your attestation of ownership of such shares of
Common Stock in a form approved by the Company.  You may not exercise your
option by delivery to the Company of Common Stock if doing so would violate the
provisions of any law, regulation or agreement restricting the redemption of the
Company’s stock.

c.          If this option is a Nonstatutory Stock Option, subject to the
consent of the Company at the time of exercise, by a “net exercise” arrangement
pursuant to which the Company will reduce the number of shares of Common Stock
issued upon exercise of your option by the largest whole number of shares with a
Fair Market Value that does not exceed the aggregate exercise price.  You must
pay any remaining balance of the aggregate exercise price not satisfied by the
“net exercise” in cash or other permitted form of payment.  Shares of Common
Stock will no longer be outstanding under your option and will not be
exercisable thereafter if those shares (i) are used to pay the exercise price
pursuant to the “net exercise,” (ii) are delivered to you as a result of such
exercise, and (iii) are withheld to satisfy your tax withholding obligations.





29.

--------------------------------------------------------------------------------

 



6.         WHOLE SHARES.  You may exercise your option only for whole shares of
Common Stock.

7.         SECURITIES LAW COMPLIANCE.  In no event may you exercise your option
unless the shares of Common Stock issuable upon exercise are then registered
under the Securities Act or, if not registered, the Company has determined that
your exercise and the issuance of the shares would be exempt from the
registration requirements of the Securities Act.  The exercise of your option
also must comply with all other applicable laws and regulations governing your
option, and you may not exercise your option if the Company determines that such
exercise would not be in material compliance with such laws and regulations
(including any restrictions on exercise required for compliance with Treas. Reg.
1.401(k)-1(d)(3), if applicable).

8.         TERM.  You may not exercise your option before the Date of Grant or
after the expiration of the option’s term.  The term of your option expires,
subject to the provisions of Section 5(h) of the Plan, upon the earliest of the
following:

a.         immediately upon the termination of your Continuous Service for
Cause;

b.         three (3) months after the termination of your Continuous Service for
any reason other than Cause, your Disability or your death (except as otherwise
provided in Section 8(d) below); provided, however, that if during any part of
such three (3) month period your option is not exercisable solely because of the
condition set forth in the section above relating to “Securities Law
Compliance,” your option will not expire until the earlier of the Expiration
Date or until it has been exercisable for an aggregate period of three (3)
months after the termination of your Continuous Service; provided further, if
during any part of such three (3) month period, the sale of any Common Stock
received upon exercise of your option would violate the Company’s insider
trading policy, then your option will not expire until the earlier of the
Expiration Date or until it has been exercisable for an aggregate period of
three (3) months after the termination of your Continuous Service during which
the sale of the Common Stock received upon exercise of your option would not be
in violation of the Company’s insider trading policy.  Notwithstanding the
foregoing, if (i) you are a Non-Exempt Employee, (ii) your Continuous Service
terminates within six (6) months after the Date of Grant, and (iii) you have
vested in a portion of your option at the time of your termination of Continuous
Service, your option will not expire until the earlier of (x) the later of (A)
the date that is seven (7) months after the Date of Grant, and (B) the date that
is three (3) months after the termination of your Continuous Service, and (y)
the Expiration Date;

c.          twelve (12) months after the termination of your Continuous Service
due to your Disability (except as otherwise provided in Section 8(d)) below;

d.         eighteen (18) months after your death if you die either during your
Continuous Service or within three (3) months after your Continuous Service
terminates for any reason other than Cause;

e.          the Expiration Date indicated in your Grant Notice; or

f.          the day before the tenth (10th) anniversary of the Date of Grant.

 





30.

--------------------------------------------------------------------------------

 



If your option is an Incentive Stock Option, note that to obtain the federal
income tax advantages associated with an Incentive Stock Option, the Code
requires that at all times beginning on the Date of Grant and ending on the day
three (3) months before the date of your option’s exercise, you must be an
employee of the Company or an Affiliate, except in the event of your death or
Disability.  The Company has provided for extended exercisability of your option
under certain circumstances for your benefit but cannot guarantee that your
option will necessarily be treated as an Incentive Stock Option if you continue
to provide services to the Company or an Affiliate as a Consultant or Director
after your employment terminates or if you otherwise exercise your option more
than three (3) months after the date your employment with the Company or an
Affiliate terminates.

9.         EXERCISE.

a.         You may exercise the vested portion of your option (and the unvested
portion of your option if your Grant Notice so permits) during its term by (i)
delivering a Notice of Exercise (in a form designated by the Company) or
completing such other documents and/or procedures designated by the Company for
exercise and (ii) paying the exercise price and any applicable withholding taxes
to the Company’s Secretary, stock plan administrator, or such other person as
the Company may designate, together with such additional documents as the
Company may then require.

b.         By exercising your option you agree that, as a condition to any
exercise of your option, the Company may require you to enter into an
arrangement providing for the payment by you to the Company of any tax
withholding obligation of the Company arising by reason of (i) the exercise of
your option, (ii) the lapse of any substantial risk of forfeiture to which the
shares of Common Stock are subject at the time of exercise, or (iii) the
disposition of shares of Common Stock acquired upon such exercise.

c.          If your option is an Incentive Stock Option, by exercising your
option you agree that you will notify the Company in writing within fifteen (15)
days after the date of any disposition of any of the shares of the Common Stock
issued upon exercise of your option that occurs within two (2) years after the
Date of Grant or within one (1) year after such shares of Common Stock are
transferred upon exercise of your option.

d.         By accepting your option you agree that you will not sell, dispose
of, transfer, make any short sale of, grant any option for the purchase of, or
enter into any hedging or similar transaction with the same economic effect as a
sale, any shares of Common Stock or other securities of the Company held by you,
for a period of one hundred eighty (180) days following the effective date of a
registration statement of the Company filed under the Securities Act or such
longer period as the underwriters or the Company will request to facilitate
compliance with FINRA Rule 2711 or NYSE Member Rule 472 or any successor or
similar rules  or regulation (the “Lock-Up Period”); provided, however, that
nothing contained in this section will prevent the exercise of a repurchase
option, if any, in favor of the Company during the Lock-Up Period.  You further
agree to execute and deliver such other agreements as may be reasonably
requested by the Company or the underwriters that are consistent with the
foregoing or that are necessary to give further effect thereto.  In order to
enforce the foregoing covenant, the Company may impose stop-transfer
instructions with respect to your shares of Common Stock until the end of such
period.





31.

--------------------------------------------------------------------------------

 



You also agree that any transferee of any shares of Common Stock (or other
securities) of the Company held by you will be bound by this Section 9(d).  The
underwriters of the Company’s stock are intended third party beneficiaries of
this Section 9(d) and will have the right, power and authority to enforce the
provisions hereof as though they were a party hereto.

10.       TRANSFERABILITY.  Except as otherwise provided in this Section 10,
your option is not transferable, except by will or by the laws of descent and
distribution, and is exercisable during your life only by you.

a.         Certain Trusts.  Upon receiving written permission from the Board or
its duly authorized designee, you may transfer your option to a trust if you are
considered to be the sole beneficial owner (determined under Section 671 of the
Code and applicable state law) while the option is held in the trust.  You and
the trustee must enter into transfer and other agreements required by the
Company.

b.         Domestic Relations Orders.  Upon receiving written permission from
the Board or its duly authorized designee, and provided that you and the
designated transferee enter into transfer and other agreements required by the
Company, you may transfer your option pursuant to the terms of a domestic
relations order, official marital settlement agreement or other divorce or
separation instrument as permitted by Treasury Regulation 1.421-1(b)(2) that
contains the information required by the Company to effectuate the
transfer.  You are encouraged to discuss the proposed terms of any division of
this option with the Company prior to finalizing the domestic relations order or
marital settlement agreement to help ensure the required information is
contained within the domestic relations order or marital settlement
agreement.  If this option is an Incentive Stock Option, this option may be
deemed to be a Nonstatutory Stock Option as a result of such transfer.

c.          Beneficiary Designation.  Upon receiving written permission from the
Board or its duly authorized designee, you may, by delivering written notice to
the Company, in a form approved by the Company and any broker designated by the
Company to handle option exercises, designate a third party who, on your death,
will thereafter be entitled to exercise this option and receive the Common Stock
or other consideration resulting from such exercise.  In the absence of such a
designation, your executor or administrator of your estate will be entitled to
exercise this option and receive, on behalf of your estate, the Common Stock or
other consideration resulting from such exercise.

11.       OPTION NOT A SERVICE CONTRACT.  Your option is not an employment or
service contract, and nothing in your option will be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or of the Company or an Affiliate to continue your
employment.  In addition, nothing in your option will obligate the Company or an
Affiliate, their respective stockholders, boards of directors, officers or
employees to continue any relationship that you might have as a Director or
Consultant for the Company or an Affiliate.





32.

--------------------------------------------------------------------------------

 



12.       WITHHOLDING OBLIGATIONS.

a.         At the time you exercise your option, in whole or in part, and at any
time thereafter as requested by the Company, you hereby authorize withholding
from payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “same day sale” pursuant to a
program developed under Regulation T as promulgated by the Federal Reserve Board
to the extent permitted by the Company), any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
an Affiliate, if any, which arise in connection with the exercise of your
option.

b.         If this option is a Nonstatutory Stock Option, then upon your request
and subject to approval by the Company, and compliance with any applicable legal
conditions or restrictions, the Company may withhold from fully vested shares of
Common Stock otherwise issuable to you upon the exercise of your option a number
of whole shares of Common Stock having a Fair Market Value, determined by the
Company as of the date of exercise, not in excess of the minimum amount of tax
required to be withheld by law (or such lower amount as may be necessary to
avoid classification of your option as a liability for financial accounting
purposes).  If the date of determination of any tax withholding obligation is
deferred to a date later than the date of exercise of your option, share
withholding pursuant to the preceding sentence shall not be permitted unless you
make a proper and timely election under Section 83(b) of the Code, covering the
aggregate number of shares of Common Stock acquired upon such exercise with
respect to which such determination is otherwise deferred, to accelerate the
determination of such tax withholding obligation to the date of exercise of your
option.  Notwithstanding the filing of such election, shares of Common Stock
shall be withheld solely from fully vested shares of Common Stock determined as
of the date of exercise of your option that are otherwise issuable to you upon
such exercise.  Any adverse consequences to you arising in connection with such
share withholding procedure shall be your sole responsibility.

c.          You may not exercise your option unless the tax withholding
obligations of the Company and/or any Affiliate are satisfied.  Accordingly, you
may not be able to exercise your option when desired even though your option is
vested, and the Company will have no obligation to issue a certificate for such
shares of Common Stock or release such shares of Common Stock from any escrow
provided for herein, if applicable, unless such obligations are satisfied.

13.       TAX CONSEQUENCES. You hereby agree that the Company does not have a
duty to design or administer the Plan or its other compensation programs in a
manner that minimizes your tax liabilities. You will not make any claim against
the Company, or any of its Officers, Directors, Employees or Affiliates related
to tax liabilities arising from your option or your other compensation. In
particular, you acknowledge that this option is exempt from Section 409A of the
Code only if the exercise price per share specified in the Grant Notice is at
least equal to the “fair market value” per share of the Common Stock on the Date
of Grant and there is no other impermissible deferral of compensation associated
with the option.

14.       NOTICES.  Any notices provided for in your option or the Plan will be
given in writing (including electronically) and will be deemed effectively given
upon receipt or, in the case of notices delivered by mail by the Company to you,
five (5) days after deposit in the United States mail, postage prepaid,
addressed to you at the last address you provided to the Company.  The





33.

--------------------------------------------------------------------------------

 



Company may, in its sole discretion, decide to deliver any documents related to
participation in the Plan and this option by electronic means or to request your
consent to participate in the Plan by electronic means.  By accepting this
option, you consent to receive such documents by electronic delivery and to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

15.       GOVERNING PLAN DOCUMENT.  Your option is subject to all the provisions
of the Plan, the provisions of which are hereby made a part of your option, and
is further subject to all interpretations, amendments, rules and regulations,
which may from time to time be promulgated and adopted pursuant to the Plan.  If
there is any conflict between the provisions of your option and those of the
Plan, the provisions of the Plan will control.  In addition, your option (and
any compensation paid or shares issued under your option) is subject to
recoupment in accordance with The Dodd–Frank Wall Street Reform and Consumer
Protection Act and any implementing regulations thereunder, any clawback policy
adopted by the Company and any compensation recovery policy otherwise required
by applicable law.

16.       OTHER DOCUMENTS.  You hereby acknowledge receipt of and the right to
receive a document providing the information required by Rule 428(b)(1)
promulgated under the Securities Act, which includes the Plan prospectus.  In
addition, you acknowledge receipt of the Company’s policy permitting certain
individuals to sell shares only during certain “window” periods and the
Company’s insider trading policy, in effect from time to time.

17.       EFFECT ON OTHER EMPLOYEE BENEFIT PLANS.  The value of this option will
not be included as compensation, earnings, salaries, or other similar terms used
when calculating your benefits under any employee benefit plan sponsored by the
Company or any Affiliate, except as such plan otherwise expressly provides. The
Company expressly reserves its rights to amend, modify, or terminate any of the
Company’s or any Affiliate’s employee benefit plans.

18.       VOTING RIGHTS.  You will not have voting or any other rights as a
stockholder of the Company with respect to the shares to be issued pursuant to
this option until such shares are issued to you.   Upon such issuance, you will
obtain full voting and other rights as a stockholder of the Company.  Nothing
contained in this option, and no action taken pursuant to its provisions, will
create or be construed to create a trust of any kind or a fiduciary relationship
between you and the Company or any other person.

19.       SEVERABILITY.  If all or any part of this Option Agreement or the Plan
is declared by any court or governmental authority to be unlawful or invalid,
such unlawfulness or invalidity will not invalidate any portion of this Option
Agreement or the Plan not declared to be unlawful or invalid.  Any Section of
this Option Agreement (or part of such a Section) so declared to be unlawful or
invalid shall, if possible, be construed in a manner which will give effect to
the terms of such Section or part of a Section to the fullest extent possible
while remaining lawful and valid.

20.       MISCELLANEOUS.

a.         The rights and obligations of the Company under your option will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by the
Company’s successors and assigns.





34.

--------------------------------------------------------------------------------

 



b.         You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your option.

c.          You acknowledge and agree that you have reviewed your option in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your option, and fully understand all provisions of your
option.

d.         This Option Agreement will be subject to all applicable laws, rules,
and regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

e.          All obligations of the Company under the Plan and this Option
Agreement will be binding on any successor to the Company, whether the existence
of such successor is the result of a direct or indirect purchase, merger,
consolidation, or otherwise, of all or substantially all of the business and/or
assets of the Company.

*         *         *

This Option Agreement will be deemed to be signed by you upon the signing by you
of the Stock Option Grant Notice to which it is attached.





35.

--------------------------------------------------------------------------------

 



NOTICE OF EXERCISE

Xencor, Inc.

 

111 West Lemon Avenue

 

Monrovia, CA 91016

Date of Exercise:

 

 

This constitutes notice to Xencor, Inc. (the “Company”) under my stock option
that I elect to purchase the below number of shares of Common Stock of the
Company (the “Shares”)  for the price set forth below.

 

 

 

 

 

 

 

Type of option (check one):

    

Incentive  ☐

    

Nonstatutory  ☐

 

 

 

 

 

Stock option dated:

 

 

 

 

 

 

 

 

 

Number of Shares as
to which option is
exercised:

 

 

 

 

 

 

 

 

 

Certificates to be
issued in name of:

 

 

 

 

 

 

 

 

 

Total exercise price:

 

$

 

 

$

 

 

 

 

 

 

 

 

Cash payment delivered
herewith:

 

$

 

 

$

 

 

 

 

 

 

 

 

[Value of ________ Shares
delivered herewith1:

 

$

 

 

$

]

 

 

 

 

 

 

 

[Value of ________ Shares
pursuant to net exercise2:

 

$

 

 

$

]

 

 

 

 

 

 

 

[Regulation T Program (cashless
exercise3):

 

$

 

 

$

]

 

--------------------------------------------------------------------------------

1                Shares must meet the public trading requirements set forth in
the option.  Shares must be valued in accordance with the terms of the option
being exercised, and must be owned free and clear of any liens, claims,
encumbrances or security interests.  Certificates must be endorsed or
accompanied by an executed assignment separate from certificate.

2                The option must be a Nonstatutory Stock Option, and Xencor,
Inc. must have established net exercise procedures at the time of exercise, in
order to utilize this payment method.

3                Shares must meet the public trading requirements set forth in
the option.

 





36.

--------------------------------------------------------------------------------

 



By this exercise, I agree (i) to provide such additional documents as you may
require pursuant to the terms of the Xencor, Inc. 2013 Equity Incentive Plan,
(ii) to provide for the payment by me to you (in the manner designated by you)
of your withholding obligation, if any, relating to the exercise of this option,
and (iii) if this exercise relates to an incentive stock option, to notify you
in writing within fifteen (15) days after the date of any disposition of any of
the Shares issued upon exercise of this option that occurs within two (2) years
after the date of grant of this option or within one (1) year after such Shares
are issued upon exercise of this option.

I further agree that, if required by the Company (or a representative of the
underwriters) in connection with the first underwritten registration of the
offering of any securities of the Company under the Securities Act, I will not
sell, dispose of, transfer, make any short sale of, grant any option for the
purchase of, or enter into any hedging or similar transaction with the same
economic effect as a sale with respect to any shares of Common Stock or other
securities of the Company for a period of one hundred eighty (180) days
following the effective date of a registration statement of the Company filed
under the Securities Act (or such longer period as the underwriters or the
Company shall request to facilitate compliance with FINRA Rule 2711 or NYSE
Member Rule 472 or any successor or similar rule or regulation) (the “Lock-Up
Period”).  I further agree to execute and deliver such other agreements as may
be reasonably requested by the Company or the underwriters that are consistent
with the foregoing or that are necessary to give further effect thereto.  In
order to enforce the foregoing covenant, the Company may impose stop‑transfer
instructions with respect to securities subject to the foregoing restrictions
until the end of such period.

 

 

 

 

 

Very truly yours,

 

 

 

 





37.

--------------------------------------------------------------------------------

 



XENCOR, INC.

STOCK OPTION GRANT NOTICE

(2013 EQUITY INCENTIVE PLAN)

Xencor, Inc. (the “Company”), pursuant to its 2013 Equity Incentive Plan (the
“Plan”), hereby grants to Optionholder an option to purchase the number of
shares of the Company’s Common Stock set forth below.  This option is subject to
all of the terms and conditions as set forth in this notice, in the Option
Agreement, the Plan and the Notice of Exercise, all of which are attached hereto
and incorporated herein in their entirety.  Capitalized terms not explicitly
defined herein but defined in the Plan or the Option Agreement will have the
same definitions as in the Plan or the Option Agreement. If there is any
conflict between the terms in this notice and the Plan, the terms of the Plan
will control.

 

 

Optionholder:

 

Date of Grant:

 

Vesting Commencement Date:

 

Number of Shares Subject to Option:

 

Exercise Price (Per Share):

 

Total Exercise Price:

 

Expiration Date:

 

 

 

Type of Grant:

☐  Incentive Stock Option2

☐  Nonstatutory Stock Option

Exercise Schedule:

☒  Same as Vesting Schedule

☐  Early Exercise Permitted

 

 

 

Vesting Schedule:  

[One-fourth  (1/4th) of the shares vest one year after the Vesting Commencement
Date; the balance of the shares vest in a series of thirty-six (36) successive
equal monthly installments measured from the first anniversary of the Vesting
Commencement Date, subject to Optionholder’s Continuous Service as of each such
date.]

 

 

Payment:

By one or a combination of the following items (described in the Option
Agreement):

 

☒  By cash, check, bank draft or money order payable to the Company

 

☒  Pursuant to a Regulation T Program if the shares are publicly traded

 

☒  By delivery of already-owned shares if the shares are publicly traded

 

☒  If and only to the extent this option is a Nonstatutory Stock Option, and
subject to the Company’s consent at the time of exercise, by a “net exercise”
arrangement

 

--------------------------------------------------------------------------------

2    If this is an Incentive Stock Option, it (plus other outstanding Incentive
Stock Options) cannot be first exercisable for more than $100,000 in value
(measured by exercise price) in any calendar year.  Any excess over $100,000 is
a Nonstatutory Stock Option.





38.

--------------------------------------------------------------------------------

 



Additional Terms/Acknowledgements:  Optionholder acknowledges receipt of, and
understands and agrees to, this Stock Option Grant Notice, the Option Agreement
and the Plan.  Optionholder acknowledges and agrees that this Stock Option Grant
Notice and the Option Agreement may not be modified, amended or revised except
as provided in the Plan.  Optionholder further acknowledges that as of the Date
of Grant, this Stock Option Grant Notice, the Option Agreement, and the Plan set
forth the entire understanding between Optionholder and the Company regarding
this option award and supersede all prior oral and written agreements, promises
and/or representations on that subject with the exception of (i) options
previously granted and delivered to Optionholder, (ii) any compensation recovery
policy that is adopted by the Company or is otherwise required by applicable law
and (iii) any written employment or severance arrangement that would provide for
vesting acceleration of this option upon the terms and conditions set forth
therein.  By accepting this option, Optionholder consents to receive such
documents by electronic delivery and to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.

 

XENCOR, INC.

    

OPTIONHOLDER:

 

 

 

By:

 

 

 

Signature

 

Signature

Title:

 

 

Date:

 

Date:

 

 

 

 

ATTACHMENTS:  Option Agreement, 2013 Equity Incentive Plan and Notice of
Exercise

 





39.

--------------------------------------------------------------------------------

 



ATTACHMENT I

OPTION AGREEMENT





40.

--------------------------------------------------------------------------------

 



ATTACHMENT II

2013 EQUITY INCENTIVE PLAN





41.

--------------------------------------------------------------------------------

 



ATTACHMENT III

NOTICE OF EXERCISE

42.

--------------------------------------------------------------------------------